      Case 6:21-cv-01105-HLT-KGG Document 36 Filed 07/26/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS

CARROLL WILLIAM LEWIS, II,          )
                                    )
               Plaintiff,           )
                                    )
v.                                  )                  Case No.: 21-1105-HLT-KGG
                                    )
JOSEPH ROBINETTE BIDEN, et al.,     )
                                    )
               Defendants.          )
____________________________________)

                    MEMORANDUM & ORDER ON
             PLAINTIFF’S MOTION FOR CHANGE OF JUDGE

      Now before the Court is Plaintiff’s motion “for change of judge.” (Doc. 35.)

Having reviewed the submission, Plaintiff’s motion is DENIED.

      Citing K.S.A. §20-311d(a), Plaintiff requests that the undersigned

Magistrate Judge remove himself from the case because Plaintiff “believes that the

Magistrate Judge to whom this action is assigned cannot afford that party a fair

trial in this action.” (Id., at 2.) This request fails for two reasons.

      First, Plaintiff’s request relies on a state of Kansas statute governing a

“change of judge” that has no bearing on these proceedings. The Court will,

however, consider Plaintiff’s motion as a request for the undersigned to recuse

himself.




                                            1
      Case 6:21-cv-01105-HLT-KGG Document 36 Filed 07/26/21 Page 2 of 3




      In federal cases, recusal is governed by 28 U.S.C.A. §455, titled

“disqualification of justice, judge, or magistrate judge.” Pursuant to § 455, a judge

must disqualify him- or herself “in any proceeding in which his impartiality might

reasonably be questioned,” or “[w]here he has a personal bias or prejudice

concerning a party … .” 28 U.S.C. § 455(a) & (b)(1). “The test for determining

impartiality is an objective one, based on a judge’s ‘outward manifestations and

reasonable inferences drawn therefrom.’” Woods v. Ross, Nos. 21-2011, -2012, -

2013, -2014, 2021 WL 3077236, at *2 (D. Kan. July 21, 2021) (citing Nichols v.

Alley, 71 F.3d 347, 351 (10th Cir. 1995) (citation omitted)). “Speculation, opinion,

and adverse rulings are no reason for recusal under § 455.” Id. (citing United

States v. Cooley, 1 F.3d 985, 993–94 (10th Cir. 1993)).

      Plaintiff has failed to identify any reason to call into question the

undersigned Magistrate Judge’s impartiality or suggest a bias or prejudice.

Plaintiff’s apparent discontent with any adverse rulings by the undersigned does

not create a basis for recusal.

      Second, Plaintiff asserts his belief “that the Magistrate Judge to whom this

action is assigned cannot afford that party a fair trial in this action.” (Doc. 35, at

2.) The undersigned Magistrate Judge could provide a fair trial to Plaintiff. The

undersigned will not, however, preside over trial of this action. Rather, the case is




                                           2
      Case 6:21-cv-01105-HLT-KGG Document 36 Filed 07/26/21 Page 3 of 3




assigned to a District Judge, the Honorable Holly L. Teeter, who will preside over

trial of this matter.



       IT IS THEREFORE ORDERED that Plaintiff’s motion (Doc. 35) is

DENIED.

       IT IS SO ORDERED.

       Dated this 26thday of July, 2021, at Wichita, Kansas.

                                       S/ KENNETH G. GALE
                                       HON. KENNETH G. GALE
                                       U.S. MAGISTRATE JUDGE




                                         3
